UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event Reported):July 31 , 2017 PATRIOT NATIONAL BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Connecticut 000-29599 06-1559137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 900 Bedford Street, Stamford, Connecticut 06901 (Address of Principal Executive Offices) (Zip Code) (203) 324-7500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a) of the Exchange Act.☐ Section7 – Regulation FD Item 7.01. Regulation FD Disclosure On July31, 2017, Patriot National Bancorp, Inc. (“Patriot” or the “Company”) issued a press release, attached hereto as Exhibit 99.1, regarding its earnings of the second quarter of 2017. The information contained herein and the exhibit attached herewith shall be deemed furnished and not filed. ITEM9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Press Release of Patriot National Bancorp, Inc., dated July 31, 2017 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PATRIOT NATIONAL BANCORP, INC. Date: July31, 2017 By: /s/ Richard Muskus Name:Richard Muskus Title:President
